Citation Nr: 1532513	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for coronary artery disease.

2.  Entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1962 to April 1972 and from August 1981 to December 1988.  His awards and decorations included the Combat Infantryman Badge (CIB), the Bronze Star Medal, and the Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
  


FINDINGS OF FACT

1.  For coronary artery disease and Parkinson's disease, the earliest date of claim for service connection (October 28, 2009) is later than the date either disability arose.   

2.  For coronary artery disease and Parkinson's disease, there is no RO decision that addressed service connection for these disabilities prior to the February 2011 rating decision on appeal.  There is also no prior formal or informal claim for benefits for service connection for coronary artery disease or Parkinson's disease pending before VA on May 3, 1989, or received by VA between that date and the current October 28, 2009, effective date now assigned.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 28, 2009, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2014).

2.  The criteria for an effective date earlier than October 28, 2009, for the grant of service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The issues on appeal arise from disagreement with the effective date assigned upon the grant of service connection for coronary artery disease and Parkinson's disease in a February 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, private medical evidence, and several VA examinations.  For his part, the Veteran has submitted personal statements and private medical evidence.  The Veteran has not identified any outstanding, available evidence that is relevant to the effective date issues being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issues turns primarily on when the Veteran first filed his claim for service connection for his disabilities.  Thus, a VA examination and opinion are not needed to fairly decide these claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

The Veteran served on active duty in the United States Army from June 1962 to April 1972 and from August 1981 to December 1988.  He served in the Republic of Vietnam during the Vietnam Era. 

In January 1989, the Veteran filed a VA Form 21-526e (Application for Compensation or Pension at Separation from Service).  In particular, he claimed service connection for a broken left leg, a gunshot wound to the left hand / wrist, and hearing loss. 

In a September 1989 rating decision, the RO granted service connection for a left leg disability, a left wrist disability, a left hand disability, a left shoulder disability, a lumbar strain, and bilateral hearing loss.  

In May 1995, the Veteran filed a claim for service connection for an unspecified condition.  After further development, including a September 1995 VA examination, the RO did not adjudicate any specific service connection claim.  The Veteran never clarified what specific disability he was claiming.  

On October 28, 2009, the Veteran filed an informal claim for service connection for ischemic heart disease and Parkinson's disease due to herbicide exposure.

Effective August 31, 2010, ischemic heart disease (including coronary artery disease) and Parkinson's disease were included as a presumptive disease under 38 C.F.R. § 3.309(e).  

In a February 2011 rating decision, the RO granted service connection for coronary artery disease and Parkinson's disease.  They were presumptively service-connected on the basis of Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The RO established an effective date of October 28, 2009, which was the date of receipt of the Veteran's original claim for service connection for coronary artery disease and Parkinson's disease.  This effective date was awarded under the Nehmer case and 38 C.F.R. § 3.816(c)(2) (a claim for a presumptive herbicide-related disease received between May 3, 1989, and the effective date of regulation establishing a presumption of service connection for the covered herbicide disease can be earlier than the date of the liberalizing law

The Veteran has contended that the effective date assigned for the grant of service connection for coronary artery disease and Parkinson's disease is incorrect.  For coronary artery disease, he seeks an earlier effective date of May 3, 2000, which was the date he was first hospitalized for a heart attack.  He has stated that he filed an earlier claim for service connection for heart disease and hypertension in May 2000, a short time after his heart attack.  He has also asserted that he filed an earlier claim for heart disease in May 1995.  For Parkinson's disease, he seeks an earlier effective date of April 2000, which is the date he reports as his initial diagnosis.  In various medical records, he has reported a history of symptomatology for heart problems back to September 1988 and Parkinson's disease left side tremor back to 1989.  See February 2011 NOD; March 2012 Veteran's statement; April 2012 VA Form 9; March 2009 private treatment report.  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) and Parkinson's disease were included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease and Parkinson's disease, were not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law because he is a Vietnam Veteran who has been diagnosed with two covered herbicide diseases - ischemic heart disease and Parkinson's disease.   

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Upon review of the evidence of record, an effective date earlier than October 28, 2009, for the grant of service connection for coronary artery disease and Parkinson's disease is not warranted under the Nehmer provisions.  

The RO established an effective date of October 28, 2009, based on the date of receipt of the Veteran's original claim for service connection for a heart disorder and Parkinson's disease.  This effective date was correctly awarded under Nehmer.  That is, because the Veteran's claim was received between May 3, 1989, and August 31, 2010, his claim for an earlier effective date is covered under Nehmer per 38 C.F.R. § 3.816(c)(2).  In these situations, by law, the effective date of the award will be the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  In the present case, the RO correctly determined that the date of claim (October 28, 2009) was later than the date entitlement arose based on first probative medical evidence of a heart disorder and Parkinson's disease in the record.  As such, the date of claim (October 28, 2009) was the correct effective date assigned under the 38 C.F.R. § 3.816 Nehmer provisions.  Therefore, since the effective date was awarded under Nehmer, it is not necessary to consider the effective date of the award in accordance with the liberalizing law provisions of § 3.114.  See 38 C.F.R. § 3.816(c)(4).

With regard to the earliest date of claim, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for coronary artery disease or Parkinson's disease either pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the presumptive regulation for the covered disease (here August 31, 2010).  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  In making this determination, the Board has considered that, under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  

In particular, the Board has considered whether either the January 1989 VA Form 21-526e (Application for Compensation or Pension at Separation from Service) or the May 1995 claim for service connection for an unspecified condition constitute a pending claim for coronary artery disease or Parkinson's disease.  In order for these statements to be construed as a claim for these disabilities, the Veteran must "identify the benefit sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").

In January 1989, the Veteran filed a VA Form 21-526e (Application for Compensation or Pension at Separation from Service).  He specifically claimed service connection for a broken left leg, a gunshot wound to the left hand/wrist, and hearing loss.  However, notably, the January 1989 application for benefits did not specifically mention a heart disorder, Parkinson's disease, or any symptoms of either disorder.  An April 1989 VA examination conducted for the purpose of adjudicating the pending service connection claims at that time also did not reveal any heart disorder or Parkinson's disease.  In addition, the Veteran did not submit any accompanying medical evidence of any heart disorder or Parkinson's disease.  

In May 1995, the Veteran filed a claim for service connection for an unspecified condition.  He specifically stated "I wish to re-open my claim for service-connected conditions.  I will specify current ailments and provide new and material evidence after my service organization has completed a review of my c-file.  Please consider this an informal claim."  Thus, the Veteran himself stated that he would later clarify the benefits he was seeking on appeal and thereby admitted that there was no specific intent at that time.  Moreover, as he had not previously filed a claim for a heart disorder or Parkinson's disease and was not service-connected for either disability, he could not have intended to reopen a claim for those specific disorders.

In addition, after further development, including a September 1995 VA examination, the RO did not adjudicate any specific service connection claim.  The Veteran never clarified what specific disability he was claiming.  A September 1995 VA examination did not reveal any heart disorder or Parkinson's disease.  VA treatment records in 1995 only showed treatment for leg cramps and back pain.  The Veteran did not submit any accompanying medical evidence of any heart disorder or Parkinson's disease at that time.  Moreover, the RO adjudicate a claim for an increased evaluation for his left leg disability, and the Veteran later indicated that he wanted to withdraw his claim for his back.  Thus, the Veteran did not demonstrate any intent to file a claim for a heart disorder or Parkinson's disorder in 1995, despite referencing other disabilities.

The Veteran has also alleged that he filed an earlier claim for service connection for heart disease and hypertension in May 2000, a short time after his heart attack.   However, no such claim is of record.  The Veteran's communication of a claim must always be in writing.  Brokowski, 23 Vet. App. at 84.  

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no basis to rebut the presumption of regularity other than the Veteran's mere statement that he filed an earlier claim.

After reviewing the pertinent evidence listed above, the Board finds that the Veteran's earlier claims in 1989 and 1995 and VA treatment records and VA examinations at that time did not identify the benefit sought in accordance with 38 C.F.R. § 3.155(a).  In this respect, in order to identify the benefit sought, a claimant may merely refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  However, none of the records or Veteran's statements identified any heart disorder or Parkinson's disease or symptoms thereof.

Moreover, the Veteran did not show an intent to apply for benefits for coronary artery disease or Parkinson's disease.  38 C.F.R. §§ 3.1(p), 3.151, 3.155(a).  The Veteran did not mention or identify any heart or Parkinson's disability resulting from herbicide exposure.  Rather, he requested service connection other disabilities.  If he intended to file for service connection for a heart disorder or Parkinson's in the 1980s or 1990s, there is no logical reason why he would not have stated so in his various statements.  The fact remains that none of the above records, nor any subsequent medical records from the Veteran, indicated that he intended to seek service connection for a heart disorder.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  The Board emphasizes that in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.  

In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated service connection for a heart disorder or Parkinson's disease in the 1980s or 1990s.  See 38 C.F.R. § 3.816(c)(1), (c)(2)(ii).  In making this determination, the Board has considered that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

In this regard, in an earlier September 1989 rating decision, the RO granted service connection for a left leg disability, a left wrist disability, a left hand disability, a left shoulder disability, a lumbar strain, and bilateral hearing loss.  The RO also adjudicated an increased rating for a left leg disability in October 1995.  However, in these rating decisions, the RO did not discuss a diagnosis or symptoms of heart disease or Parkinson's disease.  The RO did not mention any heart disorder or Parkinson's disease in these rating decisions, even implicitly.  In summary, there is no reasonable basis to construe this earlier September 1989 rating decision or earlier October 1995 rating decision as denying compensation for service connection for a heart disorder or Parkinson's disease, even implicitly.  38 C.F.R. § 3.816(c)(2)(ii).  

The Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well, based on several factors.  Adams, 568 F.3d at 962-63.  However, in the instant case, there was no explicit or implicit reference to a heart disorder or Parkinson's disease in any of the earlier rating decisions dated in the 1980s or 1990s, and there was no earlier informal claim from the Veteran for service connection for a heart disorder or Parkinson's disease.  It follows that the "implicit denial rule" holdings do not change the Board's denial of this earlier effective date claims in the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams, 568 F.3d at 963-64) (the four factors to be considered includes: (1) the specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication; (3) timing of the claims; and (4) whether the claimant is represented).  

With regard to the date the disabilities arose, the evidence must show a diagnosis of one of the presumptive conditions and the date of the diagnosis.  See Veterans Benefits Administration (VBA) Fast Letter No. 10-04 at page 23 (February 10, 2011).  During the current appeal, the submitted a March 1999 University of California Davis treatment record showing possible coronary artery disease at that earlier time.  He also submitted a copy of a September 1989 Report of Medical History during service, noting high cholesterol and reports of chest pain, with no actual heart diagnosis at the time.  For Parkinson's disease, a March 2012 VA examination reported that the first diagnosis was in April 2000.  A March 2009 private treatment record noted that the symptom onset of Parkinson's, including a left side tremor, was 20 years earlier, which would have been approximately 1989.  

With regard to the date the disabilities arose, it is not entirely clear from the lay and medical evidence of record when exactly the heart disease and Parkinson's disorder began - late 1980s, 1990s, or 2000.  The first clear diagnosis of record for either disorder appears to be in 2000.  In any event, the date of claim (October 28, 2009) is clearly later in time than the date the disabilities arose.  Thus, the currently assigned effective date of October 28, 2009, for the grant of service connection for coronary artery disease and Parkinson's disease, which was based upon consideration of the Nehmer guidelines, is proper.  

On a side note, since the Nehmer requirements of 38 C.F.R. § 3.816 (c)(2) are met in the present case, it is not necessary to consider the liberalizing law provisions of 38 C.F.R. § 3.114.  See 38 C.F.R. § 3.816(c)(4).  That is, 38 C.F.R. § 3.114 can only be applied when the Veteran's claim was filed after August 31, 2010 (the effective date of the liberalizing legislation), which is not the case here.  

The Board acknowledges that, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 at page 19 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. at 20.   

Based on a review of the evidence of record, in this case, although the Veteran had unrelated earlier claims pending in 1989 and 1995 in which he sought service connection for other disorders, VA medical evidence submitted or secured with respect to these claims did not establish ischemic heart disease or Parkinson's disease.  There was no confirmed diagnosis of ischemic heart disease or Parkinson's disease at that the time of these earlier claims.  As ischemic heart disease and Parkinson's disease were not found in the evidence considered in connection with the Veteran's earlier 1989 and 1995 claims, the Board finds that an earlier effective date pursuant to Nehmer is not warranted.

As the preponderance of the evidence is against the Veteran's claims for an effective date earlier than October 28, 2009, for the grant of service connection for coronary artery disease and Parkinson's disease, the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than October 28, 2009, for the grant of service connection for coronary artery disease is denied.  

An effective date earlier than October 28, 2009, for the grant of service connection for Parkinson's disease is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


